— Judgment unanimously affirmed. Memorandum: The sentence imposed was not harsh and excessive. Defendant received the sentence for which he had freely bargained (see, People v Farrar, 52 NY2d 302, 305-306; People v Martinez, 124 AD2d 505, 506). We have considered the remaining issues raised by defendant in his pro se supplemental brief and find each one of them to be lacking in merit. (Appeal from judgment of Erie County Court, Drury, J. —sodomy, first degree.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.